Citation Nr: 1815067	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  10-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) for the rating period from July 21, 2008, to May 23, 2010.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2017, the Board found that a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) was part and parcel of the claim of entitlement to a higher separate rating in excess of 40 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then noted the Veteran had already been granted a TDIU for the rating period from July 21, 2008, to May 24, 2010.  However, the Board found that the issue of entitlement to SMC under 
38 U.S.C. § 1114 (s), was raised during the period from July 21, 2008, to May 23, 2010.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law). Thus, the issue was added for appellate consideration.  But the matter was remanded to implement the Board's grant of service connection for hypertension, a separate rating of 60 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012, and an effective date of February 23, 2011, for the award of a separate 60 percent rating for left upper extremity impairment associated with Parkinson's disease.  

The RO effectuated the Board's grants and in a November 2017 supplemental statement of the case, the RO denied entitlement to SMC for the rating period from July 21, 2008, to May 23, 2010.  The matter has been returned to the Board.

The Board notes that even if the RO had not considered entitlement to SMC at the (s) rate for the period from July 21, 2008, to May 23, 2010, there would be no prejudice to the Veteran in the Board's considering this matter in the first instance as eligibility for this benefit turns solely on the application of law.  See Bernard v. Brown, 4 Vet. App. 384, 394  (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).  The Board decision is limited to, and solely based on, the ratings currently assigned and their effective dates for the period in question.



FINDINGS OF FACT

For the rating period from July 21, 2008, to May 23, 2010, the Veteran did not have a single service-connected disability rated as total.


CONCLUSION OF LAW

The criteria for SMC at the (s) rate for the rating period from July 21, 2008, to May 23, 2010, have not been met.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that because the outcome of the Veteran's appeal is determined by applicable law rather than disputed facts, VA's duties to notify and assist do not apply or are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 

As relevant to this case, SMC is payable if a Veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i); see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C. § 1114 (s). See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  SMC under 38 U.S.C. § 1114 (s) is available when a Veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities ratable at 60 percent or more. 

The Court has interpreted 38 U.S.C. § 1114 (s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability.  See Bradley, 22 Vet. App. at 293.  The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16 (a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C. § 1114 (s).  Id.  at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

The TDIU from July 21, 2008, to May 24, 2010, awarded in the February 2011 rating decision, was based on evidence that the impairment caused by the service-connected disabilities of residuals of Parkinson's disease (right foot drop, right arm rigidity, and left leg rigidity) combined caused unemployability.  The RO determined that it was the combined effect of the service-connected disabilities associated with Parkinson's disease, which rendered the Veteran unemployable after considering the medical opinions of record.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

Thus, the criteria for SMC at the (s) rate are not met from July 21, 2008, to May 23, 2010, as the Veteran's TDIU rating is based upon multiple service-connected disabilities and not a single service-connected disability rated as total.  Accordingly, the appeal must be denied.




ORDER

Entitlement to SMC pursuant to 38 U.S.C. § 1114(s) for the rating period from July 21, 2008, to May 23, 2010, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


